Citation Nr: 1631059	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for flat feet (bilateral pes planus).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1989 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied service connection for flat feet (pes planus).  

In January 2014, the Board remanded the claim to obtain updated VA treatment records and a VA examination and opinion regarding whether the Veteran has a current diagnosis of flat feet, and if so, an opinion regarding whether the flat feet is related to service or secondary to the service-connected bilateral plantar fasciitis and ankle strain.  As discussed above, the Board is granting service connection for bilateral flat foot; therefore, no discussion regarding substantial compliance is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran has a current flat feet disability.  

2.  The flat feet disability was incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for flat feet have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for flat feet.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Flat Feet 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Flat feet is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran generally contends that he has a current bilateral flat foot disability that began during service, or is caused by the service-connected bilateral plantar fasciitis and ankle disabilities.  The Veteran reported needing to wear custom orthotics, extra depth shoes, and that x-rays show that the bilateral midfoot is collapsing.  See May 2010 substantive appeal (on a VA Form 9).  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has a flat foot disability.  As discussed above, the Veteran has stated the he has a current flat foot disability, that he must wear orthotics, and that x-rays show that his bilateral midfoot collapsing.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology, including pain, and lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Layno, 6 Vet. App. at 470; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  The Board additionally notes that the Veteran is competent to report flatfoot.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995)(pes planus may be observable by a lay person).  

In December 2009, the Veteran was afforded a VA examination to help assess whether the Veteran has a current flat feet disability.  At that time, the Veteran reported current bilateral foot pain, stiffness, and dysfunction, and a history of bilateral ankle and foot disabilities during service that were not reported during service.  The VA examiner assessed no significant pes planus.  The VA examiner diagnosed a left ankle strain, right ankle strain, left foot plantar fasciitis with resultant surgery, right foot plantar fasciitis, and right foot big toe osteoarthritis.  

In May 2014, the Veteran was afforded another VA examination to help assess whether there was a current flat foot disability.  During that examination, the Veteran reported developing pain in both feet during service, and that he was later evaluated and diagnosed with flat feet and bilateral plantar fasciitis.  The Veteran reported that he continued to have problems with his feet since military service, including inward bowing of the ankles and the need to wear insoles and orthotics.  At that time, the VA examiner stated that the Veteran has bilateral flat foot, with symptoms of pain on use of feet, pain on manipulation of feet, pain accentuated on manipulation, swelling on use, characteristic calluses, extreme tenderness of plantar surfaces of both feet, decreased longitudinal arch height on weight-bearing with the weight bearing line falling over or medial to the great down, and inward bowing of the Achilles' tendon, with symptoms not relieved by arch supports.  Nonetheless, contradictory to the diagnosis given during the examination, the VA examiner separately opined that there was not enough evidence at the current time to determine whether the Veteran had flatfoot in the military or currently has a flatfoot diagnosis because there are no complaints of foot pain during service, and the VA treatment records, while reflecting  treatment for other foot disabilities, do not show treatment for flatfoot, and there is no evidence of flatfoot upon weight bearing x-rays in the 2010 VA imaging.  

Review of VA treatment records show that the Veteran is seen by podiatry for multiple foot disabilities, including the service-connected plantar fasciitis, but VA treatment records do not mention flatfoot.  

Based on the above and resolving doubt in favor of the Veteran, the Board finds that the Veteran has a current flatfoot disability.  While the December 2009 VA examiner found no "significant" pes planus, and the May 2014 VA examiner ultimately opined there is not enough evidence to say that the Veteran currently carries a flatfoot diagnosis, the Board finds that the Veteran is competent to report that he does have flatfoot, as flatfoot is something observable by a lay person.  See Falzone, 8 Vet. App. at 403.  Furthermore, the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran has described being told that x-rays show bilateral collapsing midfoot.  Additionally, while the May 2014 VA examiner stated there was not enough evidence to opine that the Veteran currently has flatfoot, the Board notes that the VA examiner did state that the Veteran does have or has had a diagnosis of flatfoot, and reported that the Veteran suffers pes planus symptomatology, including pain on use of feet, pain on manipulation of feet, pain accentuated on manipulation, swelling on use, characteristic calluses, extreme tenderness of plantar surfaces of both feet, decreased longitudinal arch height on weight-bearing with the weight bearing line falling over or medial to the great down, and inward bowing of the Achilles' tendon, with symptoms not relieved by arch supports.  As the relevant medical and lay evidence shows current symptoms of bilateral pes planus, and the Veteran is competent to report a current flatfoot disability, the Board finds that there is a current flatfoot disability. 

Next, resolving reasonable doubt in favor of the Veteran, the Board finds that the bilateral pes planus was "incurred in" service.  Service treatment records are silent for complaints of flatfoot or symptoms of flat foot.  Nonetheless, as stated above, the Veteran reported that the onset of the flatfoot symptomatology began during service, but that the Veteran did not report those symptoms, instead choosing to "grin and bear it."  See December 2009 VA examination report.  During the May 2014 VA examination, the Veteran reported that the flat foot symptoms began in service.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board finds that, as flatfoot is a disability capable of lay observation, the Veteran is competent to report the onset of the flat feet disability, and the Veteran's report of onset of symptoms during active service is credible.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the bilateral pes planus was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  


ORDER

Service connection for flat feet is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


